Case 2:17-cv-00228-UA-MRM Document 272 Filed 10/09/18 Page 1 of 2 PageID 6216



                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                FORT MYERS DIVISION

FEDERAL TRADE COMMISSION and
STATE OF FLORIDA,

       Plaintiffs,

v.                                                  Case No: 2:17-cv-228-FtM-99MRM

VYLAH TEC LLC, EXPRESS TECH
HELP LLC, TECH CREW SUPPORT LLC,
ANGELO J. CUPO and ROBERT CUPO,

       Defendants.
                                            /

                                            ORDER

       Pending before the Court is Defendants’ Time Sensitive Motion to Hold Schedule in

Abeyance Pending Resolution of Two Motions for Sanctions for Failure to Comply with

Omnibus Discovery Order and Discovery Obligations, filed on October 1, 2018. (Doc. 268).

Plaintiff State of Florida filed a Notice of Non-Opposition to Defendants’ Motion to Stay Case

Management and Scheduling Order on October 4, 2018. (Doc. 269). Plaintiff Federal Trade

Commission (“FTC”) filed a Response in Opposition to Defendants’ Time-Sensitive Motion to

Hold Schedule in Abeyance Pending Resolution of Two Motions for Sanctions for Failure to

Comply with Omnibus Discovery Order and Discovery Obligations on October 8, 2018. (Doc.

271). The matter is ripe for review.

       Defendants request that the Court hold the case management schedule in abeyance until

their pending Motion for Sanctions Against Plaintiff State of Florida For Failure to Prepare and

Appear for a Rule 30(b)(6) Deposition and for Failure to Obey a Court Order (Doc. 267) and

pending Motion for Sanctions Against Plaintiff Federal Trade Commission for Failure to Prepare

or Appear for a Rule 30(b)(6) Deposition and for Failure to Obey a Court Order (Doc. 270) are
Case 2:17-cv-00228-UA-MRM Document 272 Filed 10/09/18 Page 2 of 2 PageID 6217



resolved. Defendants note that the deadline to file “Dispositive Motions and Daubert Motions”

is October 17, 2018. (Id. (citing Doc. 257)). Defendants allege that the motions for sanctions

“may serve to narrow the issues remaining before the Court, thus limiting the issues for which

dispositive motions could be relevant,” and they therefore request that the schedule be held in

abeyance until the motions for sanctions are resolved. (Id.).

       Upon review of the Motion (Doc. 268) and Plaintiff FTC’s Response (Doc. 271), the

Court agrees with the FTC that this case must remain on track and that if the Court subsequently

concludes that discovery and summary judgment briefing must be supplemented, the Court will

address those matters at an appropriate time. (Doc. 271 at 2).

       Accordingly, the Court hereby ORDERS that Defendants’ Time Sensitive Motion to

Hold Schedule in Abeyance Pending Resolution of Two Motions for Sanctions for Failure to

Comply with Omnibus Discovery Order and Discovery Obligations (Doc. 268) is DENIED.

       DONE AND ORDERED in Fort Myers, Florida on October 9, 2018.




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                                2
